                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

             UNITED STATES OF AMERICA,                 :
                 Plaintiff,                            :
                                                       :         CRIMINAL ACTION NO.
                   v.                                  :            1:17-CR-0229-AT
                                                       :
             JARED WHEAT, et al.,                      :
                 Defendants.                           :

                                                   ORDER

                   In her extensive and well-reasoned Report and Recommendation, (R&R) [Doc.

             146], Magistrate Judge Catherine M. Salinas recommends that this Court grant the

             Government’s motion to disqualify Attorney Bruce S. Harvey as co-counsel for

             Defendant Jared Wheat, [Doc. 88]. Defendant Wheat objects. [Doc. 159].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

             the R&R that is the subject of a proper objection on a de novo basis and any

             non-objected portion on a “clearly erroneous” standard. Based on Defendant’s

             objections, this Court has reviewed the record in this case on a de novo basis and

             concludes that the Magistrate Judge is correct.

                   Briefly describing the background, which is set forth in much more detail in the

             R&R, [Doc. 146 at 1-9], Defendant Wheat operates a company named Hi-Tech

AO 72A
(Rev.8/82)
             Pharmaceuticals, Inc. (Hi-Tech). Wheat, along with Hi-Tech and Hi-Tech employee

             John Brandon Schopp, stands indicted for several crimes including charges of

             conspiracy, wire fraud, money laundering, introduction of misbranded drugs into

             interstate commerce, and the manufacture and distribution of a controlled substance.

             As a part of its investigation in this matter, in 2014, the Government subpoenaed Choat

             Soviravong, who was also a Hi-Tech employee, to testify before the grand jury.

             Attorney Harvey represented Soviravong in the subpoena response and arranged for

             Soviravong to be interviewed by the Government pursuant to a “use immunity”

             agreement in lieu of testifying before the grand jury.     Attorney Harvey has now

             entered a notice of appearance on behalf of Wheat in this matter, and the Government

             contends that Attorney Harvey cannot represent Wheat because of the potential

             conflict.

                   At the time that the Government filed its motion to disqualify Attorney Harvey,

             the Government identified Soviravong as a witness and a “subject” of its investigation.

             Soviravong has now been indicted of four counts of lying to investigators in

             connection with the Government’s investigation into Wheat and his codefendants.

             United States v. Soviravong, Case No. 1:19-CR-0146-AT.

                   At a hearing held pursuant to Fed. Crim. R. 44(c) before Judge Salinas, prior the

             Government’s indictment of Soviravong, both Wheat and Soviravong expressly and


                                                       2

AO 72A
(Rev.8/82)
             knowingly waived any potential conflict. Wheat has also expressly waived his right

             to appeal any conviction based on Attorney Harvey’s alleged ineffective assistance that

             is related to the conflict.

                    After the Rule 44 hearing and further briefing by the parties, Judge Salinas

             issued her R&R in which she comprehensively reviewed the background of this matter

             and the applicable law. Notably, Judge Salinas recognized that because of the

             possibility that Soviravong might be called to testify against Wheat, the risk of an

             actual conflict of interest arising was significant. According to Judge Salinas,

                    Where a prior client’s testimony directly concerns a current client’s
                    conduct, there is a serious risk that such testimony as a government
                    witness will not be fully aligned with the current client’s (Wheat’s)
                    interests, but instead would be materially adverse. The Eleventh Circuit
                    has stated that when, like here, “an actual conflict of interest exists, the
                    client is denied effective assistance of counsel, and the attorney may be
                    disqualified.” [United States v. Ross, 33 F.3d 1507, 1523 (11th Cir.
                    1994)]; see also [Wheat v. United States, 486 U.S. 153, 164 (1988)] (“A
                    showing of a serious potential for conflict” overcomes the presumption
                    in favor of the defendant’s counsel of choice).

             [Doc. 146 at 18-19].

                    Because of this risk, Judge Salinas concluded that Attorney Harvey must be

             disqualified. In his objections, Wheat first points out that

                    (1) both [Soviravong] and Mr. Wheat clearly, knowingly, and voluntarily
                    waived any actual or potential conflict of interest; (2) Mr. Wheat
                    voluntarily waived his right to appeal any conviction based on Mr.
                    Harvey’s ineffective assistance due to the conflict; and (3) Mr. Harvey
                    confirmed that he possesses no confidences from his short, limited-scope

                                                         3

AO 72A
(Rev.8/82)
                   representation of [Soviravong] that, in his view, could possibly affect his
                   representation of Mr. Wheat.

             [Doc. 159 at 2].

                   Wheat further notes that (1) Soviravong’s testimony is well-established, (2)

             because Attorney Harvey has a co-counsel, he could avoid any conflict by not cross-

             examining Soviravong, (3) Attorney Harvey’s representation of Soviravong was brief,

             and (4) any confidential information that Attorney Harvey received through his limited

             representation of Soviravong is exculpatory. Wheat thus contends that the risks posed

             by the potential conflict are minor and that this Court should accept Wheat’s and

             Soviravong’s knowing and voluntary waivers and not deny Wheat his right to his

             counsel of choice.

                   This Court recognizes Wheat’s strong interest in having the legal representation

             of his choice and admits that, because of that interest, this Court harbored reservations

             about disqualifying Attorney Harvey from this case. Because of those reservations,

             and as part of its de novo review, this Court held another hearing to hear directly from

             the parties. In spite of the fact that neither Soviravong nor his attorney were able to

             attend the hearing, this Court was able to hear from the parties to this action, and the

             Government made a strong case that Attorney Harvey’s disqualification was

             appropriate because, even if an actual conflict did not exist then, one could arise at



                                                        4

AO 72A
(Rev.8/82)
             some later point, perhaps on the eve of the trial or even mid-trial, and that could cause

             Wheat substantial prejudice. [Doc. 239 at 34-35].

                   Of course, the posture of the Government’s motion has changed substantially

             now that Soviravong has been indicted with regard to the statements/testimony that he

             gave in connection with this case and while Attorney Harvey was his lawyer. While

             Soviravong’s indictment serves to disprove, or at least substantially weaken, Wheat’s

             arguments against Attorney Harvey’s disqualification, significantly more important is

             the fact that Soviravong now has a very clear interest in cooperating with the

             Government to lessen any potential penalty he may receive. In this Court’s opinion,

             the potential conflict has now become an actual one because Soviravong’s interests are

             directly opposed to Wheat’s, and this Court now has full authority to decline to give

             effect to Wheat’s waiver of that conflict. Wheat, 486 U.S. at 163. Moreover, now that

             Soviravong has been indicted, his interests are also directly and substantially

             implicated, and this Court doubts that it can any longer rely on his waiver that was

             made prior to his indictment.

                   For the foregoing reasons, this Court now holds that the findings and

             conclusions of Judge Salinas are correct. As such, her R&R, [Doc. 146], is hereby

             ADOPTED as the order of this Court, Wheat’s objections, [Doc. 159], are




                                                        5

AO 72A
(Rev.8/82)
             OVERRULED, the Government’s Motion to Disqualify, [Doc. 88], is GRANTED

             and Attorney Bruce Harvey is DISQUALIFIED from participation in this matter.

                  IT IS SO ORDERED, this 1st day of May, 2019.




                                              ___________________________________
                                              AMY TOTENBERG
                                              UNITED STATES DISTRICT JUDGE




                                                   6

AO 72A
(Rev.8/82)
